CORTIÑAS, J.
Yale Mortgage Corporation (‘Tale Mortgage”) filed a mortgage foreclosure complaint against Dieula Blot on August 22, 2011. The complaint was served on August 26 and never answered. In October 2011, the trial court entered a default against Blot. The trial court entered a final judgment of foreclosure against Blot on January 12, 2012. The property was sold in May of that year. Shortly thereafter, Blot filed a motion to vacate the default and default final judgment and asked the trial court to vacate the sale. The trial court granted Blot’s motions. Yale Mortgage appeals.
We reverse the trial court’s order vacating the sale and granting Blot’s motion to vacate default and default final judgment. The trial court abused its discretion in granting Blot’s motions because she failed to show any excusable neglect for not answering the complaint. See Fla. R. Civ. P. 1.540(b) (2011); see also Lazcar Int’l, Inc. v. Caraballo, 957 So.2d 1191, 1192 (Fla. 3d DCA 2007) (noting that a movant has to show: 1) that the failure to respond was the result of excusable neglect; 2) the existence of a meritorious defense; and 3) that the movant acted with due diligence in seeking relief).
Blot hired her attorney on November 4, 2011, seventy days after Yale Mortgage served its complaint and over two weeks after the default had been entered. Blot has not provided an explanation for why she failed to respond to the complaint and default during this time period. Therefore, we reverse and order the trial court to reinstate the final judgment of foreclosure and the judicial sale.
Reversed and remanded.